Title: To George Washington from Tobias Lear, 29 March 1793
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia March 29th 1793

I have the honor to enclose a paper containing some seeds and a note from Mr Powel, which were sent here the evening after your departure.
I called upon General Knox yesterday in order to communicate to him your observations and wishes respecting several matters mentioned in Genl Wilkinson’s letters. I found the General much better than he had been for some days past; but he said he was not yet well enough to attend to business. With respect to commuting the smaller articles of the Rations for an increase of bread & meat, he observed, that he should take the earliest opportunity his health would admit of to confer with the Secretary of the Treasury (in whose department all the Contracts lay) on that subject—and would inform you of the result: And in a day or two he would converse with me on the other points.
There has been no arrival here from Europe since you left us; but the merchants who have vessels ready to sail are under great apprehensions on account of the information brought by the Ship from Lisbon.
I have the pleasure to inform you that Ms Washington and the family are all in good health—and that you may enjoy the same with its best blessings—is the sincere prayer of Your respectful & obliged Servt

Tobias Lear.

